Citation Nr: 0827216	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-28 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant's spouse had qualifying service (and 
was a veteran) for purposes of establishing basic eligibility 
for VA benefits.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant alleges that her deceased spouse served in the 
service of the Armed Forces of the U.S. during World War II.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decisional letter that denied 
the appellant VA death benefits based on a finding that her 
deceased spouse did not have qualifying service.  In April 
2007, this matter was remanded for further development.  
Because qualifying service of the person on whose service a 
claim for VA death benefits is based is a threshold 
requirement for establishing entitlement to such benefits 
that is the matter before the Board.


FINDING OF FACT

The service department has certified that the appellant's 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U. S. Armed Forces.


CONCLUSION OF LAW

The appellant's deceased husband was not a veteran; she is 
not eligible for VA benefits based on his service.  
38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.40, 3.41, 3.203 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  The only issue before the Board is whether the 
appellant's deceased husband had qualifying service to 
establish eligibility for VA benefits.  The record includes 
service department verification of the appellant's husband's 
service.  Because qualifying service and how it may be 
established are outlined in statute and regulation and 
because service department certifications of service are 
binding, the Board's review is limited to interpreting the 
pertinent law and regulations.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  The VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).

Nonetheless, the April 2004 decision letter provided the 
appellant notice of the threshold requirement for VA death 
benefits that the person on whose service a claim for such 
benefits is filed must have had qualifying service.  A June 
2005 statement of the case (SOC) outlined the evidence 
considered, the controlling regulations, and the basis for 
the RO's determination.  August 2005 and April 2006 
supplemental SOCs readjudicated the matter.

As for VA's duty to assist, the RO sought certification of 
the appellant's spouse's service and, pursuant to the April 
2007 Board remand, sought recertification in May 2007.  She 
has not submitted any information suggesting that further 
recertification of her spouse's service is necessary.  VA's 
duty to assist is met.

II.  Factual Background

The appellant's spouse died in August 1978.  The appellant 
submitted a claim for burial assistance in March 1979.  A 
Certification from the Office of the Adjutant General, Army 
of the Philippines, submitted by the appellant shows that her 
spouse served in the United States Armed Forces of the Far 
East (USAFFE).  

The RO sought service department certification of the 
appellant's spouse's service.  In response, the National 
Personnel Records Center (NPRC) in St. Louis certified: 
"Subject has no service as a member of the Philippine 
Commonwealth army, including recognized guerillas, in the 
service of the United States Armed Forces."  

In February 2004 the appellant submitted a claim for VA death 
benefits.  An April 2004 decisional letter denied the claim 
based on the May 1979 negative certification from the Service 
Department.  In response to the April 2004 letter, the 
appellant submitted a photocopy of a list of servicemen which 
included her late spouse's name, rank and serial number (the 
information used for verification in April 1979).

In August 2006, the case was certified to the Board.  In 
December 2006, the Board received a November 2006 letter from 
the appellant along with a copy of a Form 23 (which was not 
previously of record) showing her spouse served with a 
recognized guerilla unit from September 1944 to July 1945, 
identifying commanding officers (Capts. M and B), and noting 
out-processing at Camp Bayambang, Pangasinan in August 1945.  
As the Form 23 provided new identifying information, a remand 
for a new service department certification of service or 
nonservice was necessary.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).

In April 2007, the RO sought recertification.  A May 2007 
response from NPRC stated:

"Mr. N.G. L.'s name is not shown in the official 
records and archives on file at this Center which list 
the members of the Philippine Commonwealth Army, 
including recognized guerrillas, in the service of the 
United States Armed Forces during World War II.  
Therefore, your request cannot be favorably considered.

A copy of PA AGO Form 23, Affidavit for Philippine Army 
Personnel, pertaining to Mr. L. has already been 
located.  A copy of this form does not, in itself 
establish facts pertaining to <<var74>> service.  That 
service must be authenticated from the official archives 
which were recovered from the Philippines after World 
War II."

III.  Law and Regulations

VA Dependency and Indemnity Compensation and Pension Benefits 
are payable to dependents/survivors of veterans who meet 
evidentiary & qualifying service requirements.  38 U.S.C.A. 
§§ 1110, 1310, 1311, 1521, 1541. "Veteran" means a person 
who served in the active military, naval, or air service and 
who was discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d).   

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a); see also 38 C.F.R. § 3.41.  

When the claimant does not submit evidence of service or the 
evidence does not meet the requirements of this section, VA 
shall request verification of service from a service 
department.  38 C.F.R. § 3.203(c).  With regard to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla.  38 C.F.R. §§ 3.40, 3.41; Duro v. Derwinski, 
2 Vet. App. 530 (1992).  

IV.  Analysis

The documents submitted by the appellant do not meet the 
first requirement of 38 C.F.R. § 3.203(a) as they are not 
documents issued by a United States service department.  The 
appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original 
Certificate of Discharge.  Therefore, based on information 
the appellant provided, the VA sought Service Department 
verification whether her deceased spouse served in the U.S. 
Armed Forces in the Philippines (specifically as a guerilla).  
In May 1979, and in May 2007 the Service Department (via 
NPRC) certified that it had no record of the appellant's 
husband serving as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the U.S. Armed Forces.  This certification is binding on VA; 
VA has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

Accordingly the Board finds that the appellant's husband did 
not have the requisite service and was not a veteran so as to 
establish her basic eligibility for VA benefits.  Since the 
law is dispositive in this matter, the claim must be denied 
because of the absence of legal merit or entitlement under 
the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The appeal to establish that the appellant's deceased spouse 
was a veteran, and that she has basic eligibility for VA 
benefits, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


